PER CURIAM.
After having heard arguments of counsel and having studied the briefs, the transcript of record as well as the order of the Florida Railroad and Public Utilities Commission, we have decided that there is a conflict in the testimony and that the order of such Commission is supported by competent, substantial evidence on each of the issues which Chapter 367, Florida Statutes, F.S.A. requires the Commission to consider and determine. It is not proper for this Court on petition for certiorari to re-weigh or re-evaluate the evidence. Townsend Fruit Company v. Mayo, Fla.App., 98 So.2d 345; De Groot v. Sheffield, Fla., 95 So.2d 912.
The petition for certiorari should be and it is hereby denied.
ROBERTS, Acting C. J., and THORNAL, CALDWELL and HOBSON (Ret.), JJ., and SCOTT, Circuit Judge, concur.